DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I of Group I, claims 1-2, 4-5, 
7-10, 12-15, 17-18 in the reply filed on 10/14/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was filed after the mailing date of the Non-Final Rejection on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
An amendment was filed on 02/22/2022. Claims 1-2, 8, and 13-15 are amended, no claims have been canceled, and no new claims have been added. Currently, claims 1-2, 4-5, 7-10, 12-15, 17-19, 22-24, and 26-27 are pending and are being examined, with claims 19, 22-24, and 26-27 remaining withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esfandyarpour (US 20140235457 A1).
Regarding claim 1, Esfandyarpour discloses a microfluidic flow restrictor apparatus (paragraphs 0228 and 0244) comprising 

a first bead stop 812 within the fluid channel (fig. 8, structure 812 left of bead 808, paragraph 0212) and 
a second bead stop 812 within the fluid channel (fig. 8, structure 812 right of bead 808, paragraph 0212), the first and second bead stops forming a bead trap within the fluid channel (fig. 8, structures 812 trapping bead 808), 
a fill port 1311A extending from an outside of the walls to an interior of the bead trap (fig. 13B, fluidic port 1311A, paragraph 0243) and 
a needle port 1311B (fig. 13B, 1311B, paragraph 0243) extending from an outside of the walls to a portion of the fluid channel downstream of the bead trap (Fig. 13B, separation section 1310 between input 1311A and 1311B, paragraph 0245). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Meng et al (WO 2007106557 A2).
Regarding claim 2, Esfandyarpour discloses substantially the device disclosed in claim 1, and further teaches a wall 1302 opposite of the fill port 1311A  (fig. 13A, substrate 1302 opposite of fluidic ports 1309, one of the fill ports comprising fill port 1311A), but fails to teach a non-pierceable needle stop on or within a wall opposite of the fill port. 

Meng et al. is considered analogous art because it pertains to a fluid channel accessible with a needle within an ophthalmic medication delivery device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus disclosed in Esfandyarpour such that the wall opposite to the fill port would include the non-pierceable needle stop, as taught and suggested by Meng, for the purpose of providing a suitable means of protecting the opposing wall of the device by limiting the stroke of the needle to prevent accidental punctures (see Meng et al., paragraph 0046, “the greater mechanical strength of the second wall 50 advantageously limits the stroke of the needle used to puncture the first wall 10 to refill the reservoir 100, thereby protecting the eye from accidental punctures”).
Regarding claim 10, Esfandyarpour discloses substantially the device including a wall opposite a second fill port as discussed in claim 8, but fails to teach a non-pierceable needle stop on or within a wall opposite the second fill port. 
However, Meng et al. teaches a device with a non-pierceable wall, a portion of which can be used as a non-pierceable needle stop (fig. 1, second wall 50, paragraph 0046) within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus disclosed in Esfandyarpour such that the wall opposite to the second fill port would include the non-pierceable needle stop, as taught and suggested by Meng, for the purpose of providing a suitable means of protecting the opposing wall of the device by limiting the stroke of the needle to prevent accidental punctures (see Meng et al., paragraph 0046, “the greater mechanical strength of the second wall 50 advantageously limits the stroke of the needle used to puncture the first wall 10 to refill the reservoir 100, thereby protecting the eye from accidental punctures”).
Claims 4-5, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour.
Regarding claim 4, Esfandyarpour discloses substantially the device of claim 1, and further teaches a spherical bead within the bead trap (fig. 8, bead 808 between bead stops 812) that is chemically inert (paragraph 0134, beads are magnetic, which are inherently chemically inert), but fails to teach that the spherical bead is a plurality of spherical beads within the bead trap.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus disclosed in Esfandyarpour to have 
        Regarding claim 5, Esfandyarpour discloses wherein the spherical beads each have a diameter between 10 um and 100 um (paragraph 0190, lines 27-31, sensors range from 1-20 microns across, and sensors are sized to align with the size of the beads).
Regarding claim 7, Esfandyarpour discloses wherein the spherical beads are porous (paragraph 0134).
Regarding claim 8, Esfandyarpour discloses substantially the device disclosed in claim 1, but fails to teach wherein the bead trap is a first bead trap and the fill port is a first fill port, the apparatus further comprising:  a third bead stop within the fluid channel, the second and third bead stops forming a second bead trap within the fluid channel; and a second fill port extending from the outside of the walls to an interior of the second bead trap, whereby both or either first or second bead trap may be selectively filled with beads in order to modify a flow resistance of the microfluidic flow restrictor apparatus.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Esfandyarpour to include a third bead stop within the fluid channel, and the second and third bead stops forming a second bead trap within the fluid channel, and a second fill port extending from the outside of the walls to an interior of the second bead trap, whereby both or either first or second bead trap may be selectively filled with beads, for the purpose of further improving control the fluid resistance through the flow restrictor, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 12, Esfandyarpour discloses substantially the device of claim 1, but fails to teach wherein at least one of the fill port or the downstream port is thicker than the walls of the fluid channel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Esfandyarpour to have the fill port or downstream port be thicker than the walls of the fluid channel since applicant has not disclosed that the fill port or downstream port being thicker than the walls of the fluid channel solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well if the ports were thicker than the walls of the fluid channel.
Regarding claim 13, Esfandyarpour discloses substantially the device disclosed in claim 12, and further teaches wherein the fill port and downstream port each comprises silicone rubber and are self-sealing (paragraph 0436, “In another embodiment samples may be delivered into individual lanes using self sealing ports. Self sealing ports can include rubber septa and needles”), but fails to teach that the ports has a thickness greater than 160 µm.
However, port thickness is interpreted as a result effective variable (in this case, port thickness determines the property of self-sealing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the ports thicker than 160 µm, for the purpose of ensuring effective sample insertion or removal from the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Tai (US 20160109726 A1).
Regarding claim 14, Esfandyarpour discloses substantially the apparatus disclosed in claim 12, and further teaches that the ports are self-sealing (paragraph 0436) but fails to teach 
However, Tai teaches that the use of parylene C as a biocompatible material for a contact lens is known in the art (paragraph 0060, “the reservoir can be made from any suitable biocompatible material including, but not limited to, silicon hydrogel, polymethyl methacrylate, silicone acrylate, or parylene). 
Tai is considered analogous art because it pertains to a device that uses a microfluidic flow restrictor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Esfandyarpour such that the ports comprise parylene C, as taught and suggested by Tai, in order to provide a biocompatible material that won’t adversely affect the patient, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Esfandyarpour, as modified by Tai, fails to teach that the fill port and downstream port are 5 µm or greater in thickness. However, port thickness is interpreted as a result effective variable (in this case, the thickness determines the self-sealing property). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the ports 5 um thick or greater, for the purpose of ensuring effective sample insertion or removal from the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Regarding claim 18, Esfandyarpour discloses the microfluidic flow restrictor apparatus of claim 1, but fails to teach its incorporation within a contact lens comprising a reservoir connected with an inlet of the flow restrictor apparatus, and an eye-contacting surface connected with an outlet from the microfluidic flow restrictor apparatus. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the microfluidic flow restrictor Esfandyarpour within a contact lens, as taught and suggested by Tai, for the purpose of providing a suitable means of granting a controlled flow of a fluid to the eye (see Tai, paragraph 0058). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Ban (US 20080023324).
Regarding claim 17, Esfandyarpour discloses substantially the device disclosed in claim 1, but fails to teach wherein the fluid channel, first and second bead stops, and fill port have squared off corners resulting from photolithography and etching.
However, Ban teaches that photolithography and etching are known techniques for creating rectangular structures within the art (paragraph 0209).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use photolithography and etching techniques to create the device disclosed in Esfandyarpour for the purpose of providing precise control of the shape and size of the features the method creates.
Esfandyarpour, as modified by Ban, discloses where the fluid channel and fill ports have squared off corners (see Ban, paragraph 0209), but fails to teach wherein the first and second bead stops have squared off corners. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the shape of portions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Esfandyarpour to modify the fluid channel, first and second bead stops, and fill port disclosed in Esfandyarpour to have squared off corners since the applicant has not disclosed that making these features have squared off corners solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with squared off corners. 
Allowable Subject Matter
Claims 9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the closest reference Esfandyarpour discloses substantially the device of claim 8, and further discloses that differing a channel length varies the fluidic resistance (paragraph 0224). However, it fails to teach wherein a first bead trap has a different length than a second bead trap. 
Regarding claim 15, the closest reference Esfandyarpour discloses substantially the device of claim 1, but fails to fairly teach wherein the bead trap forms a U shape such that the fill port is proximate the downstream port. There would also be no apparent motivation to modify the device disclosed in Esfandyarpour to have the bead trap form a U shape such that the fill port is proximate the downstream port. 
Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive.
In response to the argument, “Esfandyarpour does not have both an inlet/outlet AND a separate fill/needle port for its bead trap”, the examiner respectfully disagrees. Applicant’s attention is directed to Esfandyarpour’s fig. 13B, which clearly shows the fill and needle ports for the bead trap are 1311A and 1311B, respectively. There is further a second inlet 1312A that allows the injection of a buffer solution without beads, and a second outlet 1312B downstream the second inlet 1312A (see paragraph 0243). Further, fig. 13A shows how both fluidic ports 1309 lead into the same separation area 1310. 
In response to the argument “Esfandyarpour Fig. 8 shows areas to the left and right of the trapped bead 808, but it does not show a fill port or needle port”, it is noted that fig. 8 shows a small portion of the device disclosed in Esfandyarpour, but would still be incorporated within the device, as the beads would be added through fill port 1311A.
In response to the argument “Meng’s non-pierceable, second wall 50 is on a narrow side of its chamber, which might work if they are to be opposite Esfandyarpour’s fluid ports 1311A, 1311B (see Esfandyarpour Fig. 13C (above)). However, as disclosed above, the fluid inlet and outlet are separate from fill and needle ports. They may be to the side, for example as in Fig. 2A of the present Application. That is, Ming’s unpuncturable wall would not be opposite fill and needle ports for bead traps”, it is noted that the Applicant is simply attacking Meng in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner’s proposed combination of Esfandyarpour and Meng. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Esfandyarpour already teaches a wall opposite the fill port, and Meng is cited only to teach specifically an unpuncturable wall. Therefore, it would be obvious to one of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785